  Case 1:18-cr-00167-PLM ECF No. 1146 filed 02/14/20 PageID.9946 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

        Plaintiff,
                                                       Case No. 1:18-cr-167-13
 v.
                                                       HONORABLE PAUL L. MALONEY
 MONICA LASTER,

       Defendant.
 ____________________________/


           ORDER GRANTING MOTION FOR TERMPORARY FURLOUGH

       Pending before the Court is Defendant's motion for temporary furlough (ECF No. 1140).

On January 6, 2020, Defendant was sentenced to 24 months imprisonment following her plea of

guilty to unlawful use of a communication facility. Defendant was remanded to the custody of the

United States Marshal for this district at the conclusion of the sentencing hearing. She is presently

lodged at the Newaygo County Jail awaiting transfer to the correctional facility designated by the

Bureau of Prisons. Defendant brings the instant motion for temporary release from custody due

to the recent death of her first cousin, Tahtyanna Anderson. She requests permission to attend the

services scheduled on February 17, 2020. The Government takes no position on the request (Id.,

PageID.9830). Upon due consideration of the motion by the Court,

       IT IS HEREBY ORDERED that the motion for temporary furlough (ECF No. 1140) is

GRANTED.

       IT IS FURTHER ORDERED that Defendant is granted temporary release from custody

beginning at 8:00 a.m. on Monday, February 17, 2020. She is to return to the Newaygo County

Jail no later than 6:00 p.m. on Monday, February 17, 2020.
  Case 1:18-cr-00167-PLM ECF No. 1146 filed 02/14/20 PageID.9947 Page 2 of 2




       IT IS FURTHER ORDERED that, while on release, Defendant is permitted to attend the

family hour scheduled at 11:00 a.m. and the funeral/celebration of life service scheduled at 12:00

p.m. (noon) at Matthyse Kuiper DeGraff Funeral Home, 4646 Kalamazoo Ave., S.E., Kentwood,

Michigan.

       IT IS FURTHER ORDERED that, while on release, Defendant shall not use/possess any

alcoholic beverages.

       IT IS FURTHER ORDERED that, while on release, Defendant must not use or possess

any controlled substances without a valid prescription. If she does have a valid prescription, she

must follow the instructions on the prescription. She must not possess, use, or sell marijuana or

any marijuana derivative (including any product containing cannabidiol (CBD) or THC) in any

form (including edibles) or for any purpose (including medical purposes). She is also prohibited

from entering any marijuana dispensary or grow facility.


Dated: February 14, 2020                                     /s/ Paul L. Maloney
                                                            Paul L. Maloney
                                                            United States District Judge
